Case 2:19-cv-00561-DBB-CMR Document 82 Filed 08/31/20 PageID.614 Page 1 of 4




Samuel C. Straight (7638)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P.O. Box 45385
Salt Lake City, Utah 84145-0385
Telephone: (801) 532-1500
Facsimile: (801) 532-7543
Email: sstraight@rqn.com

Seth D. Levy (admitted pro hac vice)
Shawn G. Hansen (admitted pro hac vice)
Peter J. Wied (admitted pro hac vice)
NIXON PEABODY LLP
300 S. Grand Avenue, Suite 4100
Los Angeles, CA 90071-3151
Telephone: (213) 629-6000
Facsimile: (213) 629-6001
Email: slevy@nixonpeabody.com
Email: shansen@nixonpeabody.com
Email: pwied@nixonpeabody.com

Attorneys for Defendant Alaska Airlines, Inc.

                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

MODERN FONT APPLICATIONS LLC, a                 Case No. 2:19-cv-00561-DBB-CMR
Utah limited liability company,
                                                MOTION FOR LEAVE TO FILE
                  Plaintiff                     UNDER SEAL PORTIONS OF
                                                EXHIBIT A TO PLAINTIFF’S SHORT
                                                FORM DISCOVERY MOTION #3

       v.

 ALASKA AIRLINES, INC., an Alaska               Judge David B. Barlow
corporation,                                    Magistrate Judge Cecilia M. Romero

                  Defendant.
Case 2:19-cv-00561-DBB-CMR Document 82 Filed 08/31/20 PageID.615 Page 2 of 4




       Pursuant to DUCivR 5-3(b)(2), and in accordance with the Court’s Docket Text Order

dated August 26, 2020 (ECF No. 76), Defendant Alaska Airlines, Inc. (“Alaska” or

“Defendant”), respectfully moves this Court for leave to file under seal portions of Exhibit A to

Plaintiff’s Short Form Discovery Motion #3 (ECF No. 68-1). Specifically, Alaska seeks the

sealing of pages 7-11 of Exhibit A to Plaintiff’s Short Form Discovery Motion #3 (ECF No. 68-

1).

       DUCivR 5-2(a) provides that “[o]n motion of a party and a showing of good cause, a

judge may order a . . . document filed in a civil case to be sealed.” Courts within this Circuit

routinely grant motions to seal documents that “contain[] [a party’s] trade secrets and

confidential and proprietary business information.” See, e.g., SBM Site Serv's, LLC v. Garrett,

No. 10—cv-00385—WJM—BNB, 2011 WL 1375117, at *3 (D. Colo. Apr. 12, 2011). Here,

good cause exists to seal pages 7-11 of Exhibit A to Plaintiff’s Short Form Discovery Motion #3

(ECF No. 68-1) because this portion of the document, Alaska’s Second Supplemental Response

to Interrogatory No. 1, contains employee names and nonpublic and sensitive employment

information that implicates individual employee privacy interests. Alaska’s request to seal is

narrowly tailored, as required by the Local Rules, as it is limited to only those portions of Exhibit

A that contain highly sensitive confidential information. See DUCivR 5-3(b)(2). Alaska does

not request sealing of Plaintiff’s Short Form Discovery Motion #3 itself.

       For these reasons, Defendant requests that leave to file under seal be granted as set forth

in the proposed order submitted concurrently herewith.




                                                 -2-
Case 2:19-cv-00561-DBB-CMR Document 82 Filed 08/31/20 PageID.616 Page 3 of 4




DATED: August 31, 2020             Respectfully submitted,

                                   RAY QUINNEY & NEBEKER P.C.


                                   /s/ Samuel C. Straight            .




                                   Samuel C. Straight
                                   Attorneys for Defendant
                                   Alaska Airlines, Inc.




                                     -3-
Case 2:19-cv-00561-DBB-CMR Document 82 Filed 08/31/20 PageID.617 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 31, 2020, the foregoing document was electronically filed

with the CM/ECF system of the U.S. District Court for the District of Utah. The CM/ECF system

sent a Notice of Electronic Filing (NEF) to the attorneys of record, who have consented in

writing to accept this NEF as service of this document by electronic means.



                                                      /s/ Samuel C. Straight
                                                          Samuel C. Straight




                                               -4-
